DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hucker et al. (hereinafter Hucker, WO 2006133689 A1) in view of Green (US 1,730,764 A).
For claim 1, Hucker discloses a swing door operator for moving at least one door leaf between a first and a second position (Hucker discloses a swing door operator for moving at least one door leaf between a first and a second position – see Hucker, paragraphs [0002]-[0003]; [0004], lines 2-4 and [0022], lines 10-18) comprising

a braking circuit connected to the motor (Figs. 2-7 of Hucker discloses diodes D1-D3 and switches S1-S3 which altogether constitute a braking circuit connected to the motor M – see Hucker, Figs. 2-7 paragraphs [0025]-[0026]), 
wherein the braking circuit comprise a diode circuit (Figs. 2-7 of Hucker discloses diodes D1, D2 and D3 which altogether constitute a diode circuit D1-D3) arranged to apply a voltage drop to the motor (see Hucker, Fig. 2, pargraph [0026], lines 10-13), the diode circuit having a plurality of short circuit positions connected to a series of diodes (Fig. 2 of Hucker discloses the diode circuit D1-D3 having a plurality of short circuit positions (Figs. 2-7 of Hucker disclose short circuit positions which are points at anodes and cathodes of diodes D1. D2 and D3) connected to a series of diodes D1, D2, D3 – see Hucker, Figs. 1-7, paragraphs [0026]) and an electrical bridge which is connectable to a selected pair of the plurality of short circuit positions so as to short circuit the selected pair of the short circuit positions to alter the voltage drop applied by the diode circuit (Figs. 2-7 of Hucker disclose an electrical bridge which is connectable to a selected pair of the plurality of short circuit positions (e.g. an electrical bridge, which is a line with switch S1/S2/S3, is connectable to selected pair of the plurality of short circuit positions via switches S1, S2 or S3 – See Hucker, Figs. 2-7, paragraph [0026]) so as to short circuit the selected pair of the short circuit positions to alter the voltage drop applied by the diode circuit D1-D3 – see Hicker, Figs. 2, 4, 6 and 7; paragraphs [0027], [0032] and [0036]),
wherein the motor is adapted to act as a generator (Figs. 2-7 of Hucker disclose the motor M  which is adapted to act as a generator – see Hucker, Figs. 3 and 6-7, paragraphs  [0032]-[0033] and [0036]) and configured to:

brake a movement of the at least one door leaf when the voltage generated by the motor is larger than the voltage drop applied by the diode circuit (see Hucker, Figs. 2, 3 and 6-7, paragraphs [0026], [0032]-[0033] and [0036]), and
wherein the diode circuit comprises at least three diodes connected in series (Figs. 1-7 of Hucker discloses the diode circuit D1-D3 connected in series).
Hucker discloses an electrical bridge which is silent for detachably connecting via a plug and socket connection.
However, Green discloses an electrical bridge which is detachably connectable via a plug and socket connection (Fig. 6 of Green discloses an electrical bridge which is switch box, wherein the electrical bridge is detachably connectable via a plug 29 and socket 28 connection – see Green, Fig. 6, page 1, lines 45-48 and page 2, lines 60-82).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Green's switch in place of the switch S1/S2/S3 of Hucker's circuit for purpose of improvement in electric switches to meet the specific condition of the particular application.
For claim 3, Hucker in view of Green disclose a swing door operator according to claim 1, wherein the electrical bridge connected to the two short circuit positions is configured to short circuit at least one of the diodes in the series of connected diodes (Figs. 2, 6-7 of Hucker disclose the electrical bridge connected to the two short circuit positions via switch S2/S3 is configured to short circuit at least one of the diodes D1/D2 in the series of connected diodes D1-D3 – see Hucker, Figs. 2, 6-7; paragraphs [0026], lines 1-9 and [0036]).
For claim 4, Hucker in view of Green discloses a swing door operator according to claim 3, wherein the diode circuit includes a pair of electrical bridges, each electrical bridge being detachably connected 
For claim 11, Hucker in view of Green disclose a swing door operator according to claim 1, wherein the diode circuit comprise four, six or eight diodes (see Hucker, paragraph [0030]).
For claim 20, Hucker in view of Green disclose the swing door operator according to claim 1, wherein the braking circuit comprise a lock kick adapted to disconnect the diode circuit dependent based on a position of the at least one door leaf (Figs. 1-7 of Hucker discloses the braking circuit comprise a lock kick K1 adapted to disconnect the diode circuit dependent based on a position of the at least one door leaf – see Hucker, Figs. 1, 8-9, paragraphs [0023]-[0025], [0037]-[0039] and [0043]).
For claim 21, Hucker in view of Green disclose the swing door operator according to claim 1, wherein the drive unit is a spring mechanism (see Hucker, paragraph [0022], lines 10-12).
Allowable Subject Matter
Claims 2, 5-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 2, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a swing door operator comprising a diode circuit having 
 Claims 5-10 and 12-17 are allowed because they depend on claim 2.
For claim 18, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a swing door operator comprising a circuit card connectable to two short circuit positions of the plurality of short circuit positions.
Claim 19 is allowed because it depends on claim 18.
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicant's argument:
In Remark, on page 11, lines 5-8, the applicant argues that Hucker fail to teach, disclose or suggest “an electrical bridge detachably connectable via a plug and socket connection to …the plurality of short circuit positions” as recited in claim 1 of the subject application”.
Examiner's response:
 In response to applicant's argument, Green teaches an electrical bridge detachably connectable via a plug and socket connection to …the plurality of short circuit positions (see previous explanation above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI T DINH/Primary Examiner, Art Unit 2846